Title: To Alexander Hamilton from James McHenry, 2 April 1799
From: McHenry, James
To: Hamilton, Alexander


          
            Sir
            War Department 2nd April 1799
          
          There are forty six Iron Cannon, chiefly twenty four pounders belonging to the United States now laying on Mr John Brown’s Wharf at Providence. As these may be required for the fortifications at, and to the Eastward of, New York, you will direct Major Tousard to report to you the number wanted for the Defences at Rhode-Island, and the other Harbours in that quarter where we have fortifications, and respecting which he is instructed.
          This information gained, you will be pleased to direct Mr Archibald Crary the Agent for the War Department at Rhode Island, to take measures to have them transported to the places of their destination and give me such information as will enable me to take such measures as will be necessary in order to procure proper carriages for them
          I have the honor to be, with great respect, Sir, your most Obedient Hbl St
          
            James McHenry
          
          General A. Hamilton
        